Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2006

Washington v. State of NY
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1924




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Washington v. State of NY" (2006). 2006 Decisions. Paper 195.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/195


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     BPS-327
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 06-1924
                                 ____________

                       MARY ELAINE WASHINGTON,
                                    Appellant

                                        v.

        DEPARTMENT OF STATE OF THE STATE OF NEW YORK;
     DEPARTMENT OF THE STATE OF NEW JERSEY; SAVE-A-THON,
                 (Sewing Machine, Fabric & Craft Centers);
          METROPOLITAN TRANSPORTATION AUTHORITY,
       doing business as New York City Transit Authority (N.Y.C.T.A.)
                          _____________________

                 On Appeal From the United States District Court
                          For the District of New Jersey
                          (D.C. Civil No. 05-cv-03076)
                    District Judge: Honorable Jose L. Linares
                          ________________________

        Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                               September 8, 2006

             Before: RENDELL, AMBRO and ROTH, Circuit Judges

                           (Filed: November 16, 2006)
                                ________________

                           OPINION OF THE COURT
                               _______________

PER CURIAM

    Appellant Mary Elaine Washington, proceeding pro se, appeals the District Court’s
dismissal of her complaint with prejudice pursuant to 28 U.S.C. §1915(e)(2). For the

reasons that follow, we will dismiss this appeal as meritless.

       Washington initially filed a complaint alleging a due process violation by all

named defendants related to:

       conspiracy, criminal facilitation, trade defamation, credit-line denials,
       undue influence, invasions of privacy, infringement of intellectual
       properties’ (copyrights) public and private domains, deviate unconsented
       sodomy, criminal negligence, harassment, depletion of social security
       accrual benefits and any defendant’s other offenses committed, under their
       concerted criminal facilitation.

Washington did not allege facts supporting any of these claims. The District Court

dismissed the complaint with prejudice with respect to the state defendants, the New York

and New Jersey Departments of State, on the basis of sovereign immunity. With respect

to the remaining defendants, the Court dismissed the complaint without prejudice, but

permitted Washington to amend the complaint to set forth facts in support of her claims.

       Washington then filed an amended complaint which purported to set forth eight

causes of action but did not provide a cognizable factual foundation for them. Unable to

ascertain the basis for her complaint, the District Court held that it failed to state a cause

of action and dismissed it with prejudice pursuant to 28 U.S.C. §1915(e)(2)(B).

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because

Washington has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we

review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams,


                                               2
490 U.S. 319, 325 (1989).

       It appears from Washington’s amended complaint that she was previously

employed by at least one of the defendants, that she was terminated from her position, and

that she was denied unemployment benefits. It is difficult to ascertain any other facts

from the amended complaint, and we are therefore unable to determine the precise basis

for Washington’s lawsuit. Given the foregoing, we conclude that the District Court

correctly dismissed Washington’s complaint and amended complaint for failure to state a

claim on which relief may be granted, after affording Washington an opportunity to

amend and clarify her complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103,

114 (3d Cir. 2002). We therefore conclude that this appeal is meritless.

       Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                             3